ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-378, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, JOSEPH I. ROSENZWEIG of WOODINVILLE, WASHINGTON, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months based on discipline imposed in the State of New York that in New Jersey constitutes violations of RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects) and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
*159And the Disciplinary Review Board having determined that the suspension should be retroactive to July 16, 2012, the date of respondent’s suspension in New York;
And the Court having determined that the retroactive term of suspension should be effective November 17, 2014, the date on which respondent became administratively ineligible to practice law in New Jersey for failure to satisfy his continuing legal education requirements;
And good cause appearing;
It is ORDERED that JOSEPH I. ROSENZWEIG is suspended from the practice of law for a period of six months, effective November 17, 2014, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.